Citation Nr: 0803950	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right upper 
extremity condition (claimed as right hand and right arm).

2.  Entitlement to service connection for a left upper 
extremity condition (claimed as left hand and left arm).

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity (claimed as pain in feet 
and legs).

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity (claimed as pain in feet and 
legs).


REPRESENTATION

Veteran represented by:	V. A. Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946 during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an April 2005 decision, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2007 
memorandum decision, the Court set aside the Board's decision 
and remanded the case for further adjudication.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 USCA 7107(a); 38 CFR 
20.900(c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

The record shows that the veteran's service treatment records 
were received in September 1950.  However, there are only a 
few records and neither the entrance nor exit examination 
report is of record.  Thus, a request should be made to the 
National Personnel Records Center (NPRC) for any additional 
service treatment records.  In this regard, the veteran 
should be asked to identify any hospitals where he was 
treated in service for his claimed conditions and the 
approximate dates of such treatment.

The record also shows that the veteran has been awarded 
benefits by the Social Security Administration (SSA).  As 
they may be relevant to his claims, a request should be made 
to the SSA for any records pertaining to the veteran, 
including any decisions and any medical evidence relied upon 
in making those decisions.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board observes that the veteran has 
disabilities of the low back, upper extremities and lower 
extremities.  Further, the veteran indicates that they are 
related to his service in Europe, specifically heavy lifting, 
sleeping in fox holes, and wearing damp and wet clothing.  To 
aid in the adjudication of his claims, the veteran should be 
scheduled for a VA examination to determine the nature of his 
claimed disorders and to provide an opinion as to their 
possible relationship to service.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and effective date 
of an award.  In this case, the veteran has not been provided 
with notice of the type of information and evidence needed to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for low back, 
bilateral upper extremity, and bilateral 
lower extremity disorders since January 
2002.  After securing the necessary 
release, obtain and associate with the 
claims file any pertinent record not 
already contained in the claims file.  In 
addition, relevant VA treatment records 
dating since January 2002 should be 
obtained.

3.  Ask the veteran to identify any 
hospitals where he was treated in service 
for his claimed disorders and the 
approximate dates of such treatment.  

4.  Request a search for any additional 
service treatment records from the NPRC, 
including from any hospitals identified by 
the veteran.

5.  Request records from the SSA, 
including any decisions and any medical 
evidence relied upon in making those 
decisions.

6.  Schedule the veteran for a VA 
examination to determine the nature of his 
claimed low back condition, bilateral 
upper extremity condition, and peripheral 
neuropathy of both lower extremities, and 
to provide an opinion as to their possible 
relationship to service.  The claims file 
must be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
provide an opinion on whether any of the 
disorders is etiologically related to 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

7.  After the above development has been 
completed to the extent possible, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

